The judgment in this case is reversed and the cause remanded upon authority of the opinion and decision in the case of Berger v. Jackson, as administrator ad litem of the estate of Letitia V. Graham, deceased, this day decided. The questions involved are much the same, and the controlling principles of law are the same. The two cases have been considered together. Both cases have been very ably briefed and argued by counsel for the respective parties, and have had the careful consideration of the Court.
Reversed and remanded.
CHAPMAN, C. J., THOMAS and SEBRING, JJ., concur.